Hubbs, P. J.
(dissenting). I dissent and vote for affirmance upon the ground that the taking of the chattel mortgage by the plaintiff from the judgment debtor did not have the effect of extending the time of payment of the judgment, and, therefore, did not release or stay the execution. The learned trial court has found that the chattel mortgage was taken for security and there is no finding that there was a valid agreement to extend the time of payment of the principal debt. (Remsen v. Graves, 41 N. Y. 471; Williams v. Townsend, 1 Bosw. 411; Flower v. Lance, 59 N. Y. 603; Fallkill National Bank v. Sleight, 1 App. Div. 189; Bank of Pennsylvania v. Potius, 10 Watts [Penn.], 148; 29 Cyc. 1139; 27 Am. & Eng. Ency. of Law [2d ed.], 506; 28 C. J. 1006; Brandt on Suretyship & Guaranty, § 319, p. 431.)
Clark, J., concurs.
Judgment reversed on the law and facts and a new trial granted, with costs to appellant to abide event.